UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Investment Company Act File Number: 811-22299 RENN Global Entrepreneurs Fund, Inc. 8080 N. Central Expressway, Suite 210,LB - 59Dallas, Texas 75206-1857 (Address of Principal Executive Offices) (Zip Code) Russell G. Cleveland 8080 N. Central Expressway, Suite 210, LB-59 Dallas, Texas 75206-1857 (Name and Address of Agent for Service) Registrant’s telephone number: 214-891-8294 Date of Fiscal Year-End: 12/31/2012 Date of reporting period:7/1/2012 – 6/30/2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form-N-PX, and the Commission will make this information public. Item 1:ProxyVotingRecord. Disclosed isthe following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: Bovie Medical Corporation Ticker: BVX Security ID:10211F100 Meeting Date: July 16, 2013 MeetingType: Annual Record Date: May 29, 2013 Proposal Recommend Vote Cast Sponsor 1.1Director Andrew Makrides For For Management 1.2Director J. Robert Saron For For Management 1.3DirectorGeorge W. Kromer For For Management 1.4Director Michael Norman For For Management 1.5Director August Lentricchia For For Management 1.6DirectorMichael Geraghty For For Management 1.7DirectorLawrence J. Waldman For For Management 2. The ratification of the appointment of Kingery & Crouse PA as the company's independent public accountants for the year ending Decenber 31, 2013. For For Management 3.The approval of a non-binding advisory proposal approving a resolution supporting the compensation of named executive officers For For Management 4.The approval of a non-binding advisory vote on the frequency of an advisory vote on compensation of named executive officers. 3 Years 1 Year Management Flamel Technologies Ticker: FLML Security ID: 338488109 Meeting Date:June 20, 2013 Meeting Type:Annual Record Date: May 13, 2013 Proposal Recommend Vote Cast Sponsor 1. Approval of Statutory accounts for year ended 12/31/2012 For For Management 2. Allocation of results For For Management 3. Renewal of Mr.Michael S. Andersonas Director For For Management 4. Renewal of Mrs. Catherine Brechignac as Director For For Management 5. Renewal of Mr. Guillaume Cerutti as Director For For Management 6. Renewal of Mr. Francis JT Fildes as Director For For Management 7. Renewal of Ambassador Craig Stapleton as Director For For Management 8. Renewal of Mr. Elie Vannier as Director For For Management 9. Renewal of Mr. Stephen H. Willard as Director For For Management 10. Determination of the annual amount of Directors' For For Management attendance fees. 11. Approval of agreements referred to in Article L. 225-38 For For Management ET SEQ. of the French Commercial Code. E12. Authorization to be granted to the Board of Directors to allocate six hundred thousand (600,000) stock options and taking note of the resulting capital increases. For For Management E13. Authorization to be granted to the Board of Directors to allocate two hundred thousand (200,000) existing or to be issued shares at no cost ("Free Shares") and establishment of the subsequent capital increases. For For Management E14. Authorization to be granted to the Board of Directors for issue of a maximum number of three hundred thousand (300,000) stock warrants (BSA) reserved for a category of persons defined by the fifteenth resolution; authorization to be granted to the Board of Directors for carrying out the resulting capital increases. For For Management E15. Cancellation of the preferential right of subscription attributed to the shareholders with respect to the capital increase set forth in the fourteenth resolution to the benefit of a category of persons consisting of the company's directors and scientific advisory board's members who are neither authorized agents nor employees of the company, but including the Chairman of the Board of Directors. For For Management E16. Authorization to be granted to the Board of Directors for issue of a maximum number of two hundred thousand (200,000) ordinary shares of a nominal value of EUR 0.12196, in the form of american depositary shares (ADS), reserved for a category of persons defined by the seventeenth resolution; authorization to be granted to theBoard of Directors for carrying out the resulting capital increases. For For Management E17. Cancellation of the preferential right of subscription attributed to the shareholders with respect to the capital increase set forth in the sixteenth resolution to the benefit of a category of persons consisting of any person or company having sold or transferred to the company asset(s) including any shares, representing immediately or overtime or voting rights in any commercial enterprise. For For Management E18. Authorization to be granted to theBoard of Directors to increase the share capital by issuing of shares reserved for the members of a company savings plan established in application of articles L.3332-18 ET SEQ. of theFrench Labor Code. Against For Management E19. Cancellation of the preferential right of subscription attributed to the shareholders with respect to the capital increase set forth in the eighteenth resolution to the benefit of a category of persons consisting of employees of the company. Against For Management E20. Powers for formalities For For Management iSatori, Inc. Ticker: IFIT Security ID:464260108 Meeting Date: June 27, 2013 Meeting Type:Annual Record Date: June 5, 2013 Proposal Recommend Vote Cast Sponsor 1.1DirectorStephen Adele For For Management 1.2Director Russell Cleveland For For Management 1.3Director Robert M. Galecke For For Management 1.4Director Bradford Morgan For For Management 1.5DirectorTodd Ordal For For Management 2. To approve, by a non-binding advisory vote, the compensation paid to the company's named executive officers. For For Management 3.To select, by a non-binding advisory vote, the frequency-every year, every other year, or every third year-at which the stockholders of the company will be asked to approve, by a non-binding advisory vote, the compensation paid to the named executive officers of the company. 3 Years 1 Year Management 4. To approve the iSatori, Inc. 2012 employee equity incentive plan. For For Management 5. Approve amendment to certificate of incorporation to permit holders to take action by written consent in lieu of a meeting if the written consent is signed by the holders of outstanding stock havingnot less than minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted. For For Management 6. To transact such other business as may properly come before the annual meeting and any adjournments or postponements thereof. For For Management Points International Ltd. Ticker: PTSEF Security ID: 730843109 Meeting Date: May 2, 2013MeetingType: Annual Record Date: March 22, 2013 Proposal Recommend Vote Cast Sponsor 1.1DirectorBernay Box For For Management 1.2Director Christopher Barnard For For Management 1.3DirectorMichael Beckerman For For Management 1.4DirectorDouglas Carty For For Management 1.5DirectorBruce Croxon For For Management 1.6 Director Robert MacLean For For Management 1.7 Director John Thompson For For Management 2. The appointment of KPMG LLP as auditors of the Corporation for the ensuing year and authorizing the Directors to fix their remuneration. For For Management Tiger Media Inc. (formally SearchMedia Holdings Ltd.) Ticker: IDI Security ID: G8005Y106 Meeting Date:December 14, 2012 Meeting Type:Annual Record Date: October 29, 2012 Proposal Recommend Vote Cast Sponsor 1.To elect Mr. Robert Fried as aDirector of the Company For For Management 2. To elect Mr. Chi-Chuan (Frank) Chenas aDirector of the Company For For Management 3. To elect Mr. Paul M. Conwayas aDirector of the Company For For Management 4. To elect Mr. Yunan (Jeffrey) Ren as aDirector of the Company For For Management 5. To elect Mr Steven D. Rubinas aDirector of the Company For For Management 6.To elect Mr. Peter W.H. Tan as a Director of the Company 7.To amend the company's amended and restated 2008 share incentive plan (The "2008 Plan") by increasing the number of authorized ordinary shares available for grant under the 2008 plan froom 3,000,000 ordinary shares to 4,500,000 ordinary shares. For For Management S8. By special resolution to change the name of the company from SearchMedia Holdings Limited to Tiger Media, Inc. For For Management S9. By special resolution to amend the Articles of Association of the company to reduce the minimum notice for a Director meeting from seven days to two days. For For
